 



Exhibit 10
The following summarizes the 2007 and 2008 executive compensation approved by
the Compensation Committee of the Board of Directors of Jefferies Group, Inc.
for the following executive officers:

     
Richard B. Handler
   
Chief Executive Officer
   
Salary:
  $1 million per year
Bonus Range:
  $0 – $11 million per year
Long-term Equity Incentive:
  540,091 restricted stock units as the long-term equity grant for each of 2007
and 2008 (valued at $13 million for each year) were granted on August 25, 2006
representing part of the executive’s 2007 and 2008 compensation. The aggregate
1,080,182 restricted stock units are subject to 2007 performance criteria and
vest 20% on the date that the Compensation Committee certifies that the 2007
performance criteria has been met and 20% on each second through fifth
anniversary of the date of grant.
 
   
Brian P. Friedman
   
Chairman, Executive Committee
   
Salary:
  $500,000 per year
Bonus Range:
  $0 – $5,500,000 per year
Long-term Equity Incentive:
  270,045.5 restricted stock units as the long-term equity grant for each of
2007 and 2008 (valued at $6.5 million for each year) were granted on August 25,
2006 representing part of the executive’s 2007 and 2008 compensation. The
aggregate 540,091 restricted stock units are subject to 2007 performance
criteria and vest 20% on the date that the Compensation Committee certifies that
the 2007 performance criteria has been met and 20% on each second through fifth
anniversary of the date of grant.

The restricted stock unit agreements for Messrs. Handler and Friedman will
contain a provision that provides that the restricted stock units will vest if
the executive’s employment is terminated by reason of the executive’s death or
disability. The restricted stock unit agreements will also contain a provision
that provides that the restricted stock units will continue to vest if the

 



--------------------------------------------------------------------------------



 



Company terminates the executive’s employment without Cause (as defined in the
restricted stock unit agreement) or if the executive is Retirement Eligible
(with the executive’s age plus years of service equal to at least 62, provided
that the executive has been employed by the Company for a minimum of seven and a
half years, and provided further that the executive cannot become Retirement
Eligible as to the portion of the grant relating to 2007 compensation until
January 31, 2008 and as to the portion of the grant relating to 2008
compensation until December 31, 2008) and upon retirement the executive
thereafter does not compete with the Company.
The initial amounts of the 2007 and 2008 bonuses will be dependent on earnings
per share, return on equity and pre-tax profit margin for the applicable year.
These financial measures are to be calculated using consolidated after-tax
earnings from continuing operations of Jefferies Group, Inc. All financial
results will be adjusted to add back the negative effect of extraordinary
transactions (e.g. mergers, acquisitions, divestitures or 9/11 type events), if
any, occurring during the year. Formulas are expected to be approved by the
Compensation Committee for the executives which will provide for no annual bonus
if minimum threshold levels of performance are not achieved and maximum bonus if
performance equals or exceeds the top performance threshold level. In all, six
threshold levels of performance and corresponding bonus amounts are expected to
be approved for each of the executive officers listed above by the Compensation
Committee. Company performance falling between set threshold levels of
performance are expected to result in an amount of bonus interpolated between
such set threshold levels of performance.
The Compensation Committee reserved the right to take into consideration
additional performance measures in determining whether to reduce calculated
bonus awards. The Compensation Committee may choose to pay all or a portion of
the bonus in cash, restricted stock or restricted stock units. The Compensation
Committee does not have discretion to increase awards.

 